Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims to provisional application 62/933,884 dated 11/11/2019.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claims 1-21 are allowed since the closest prior arts are Yin et al (U.S. Patent Pub. No. 2016/0328850), Kiraly et al (U.S. Patent Pub No. 2016/0110632), Gerard (U.S. Patent Pub No. 2020/0410670). 
Yin teaches classifying the patient into one or more of a plurality of populations comprises comparing fissure features of the patient's volumetric pulmonary scan data to like fissure features of fissure atlases in identified distinguishing regions associated with the population(s) and fissure feature. The patient can be classified into the population corresponding to the fissure atlas that best matches the patient's scan data in the distinguishing regions. In some 
Kiraly teaches a method is provided for use of voxel-level machine-learnt classifier in medical imaging. A structure is located from data representing a patient without using a machine trained operator. A processor classifies, using a machine trained classifier, sub-sets of the data near the structure representing the patient. The structure is expanded with locations corresponding to the sub-sets classified as belonging to the structure.
Gerard teaches a method may comprise imaging, using a computed tomography system, at least one lung, to generate, at a computer system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor, at least one computed tomography image of the at least one lung, determining, at the computer system, at least one approximate fissure region-of-interest in the at least one lung image, determining, at the computer system, a more precise fissure location within the at least one region of interest, and generating an image of the lung including indication of the determined fissure location.
However, when looking at all the available prior arts, none teach that computationally identifying, from (i) the lung parenchyma and/or the outer surface of the lung and (ii) the at least one identified anatomical structure, substantially all the boundary of at least one segment within the lung, wherein computationally identifying substantially all of the boundary of the at least one segment within the lung comprises computationally identifying, from the at least one identified anatomical structure, substantially all of a segment-to-segment surface boundary between the at least one segment and an additional segment within the lung, the additional segment being .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on 11/10/2020. The drawings are acceptable.

Information Disclosure Statement
The Information Disclosure Statement filed on 7/21/2021 has been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms.). The Examiner has considered all the items on the IDS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ONEAL R MISTRY/
Examiner, Art Unit 2665